Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2021 has been entered. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 appears to broaden the scope of claim 4 with the feature of “wherein the second PLA polymer has an isomeric purify for the D-isomer or the L-isomer of no greater than about 98.5%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 17,19, 22-23 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S Patent No. 5698322).
Regarding claims 4 and 32, Tsai discloses a multicomponent fiber comprising: 
a second component (corresponding to the claimed first component blend of a first PLA polymer and a second PLA polymer) in the form of a polylactic acid (PLA) homopolymer having an isomeric purity for the L-isomer of about 99% of L-isomer (since the D-isomer is about 1%) and wherein the PLA melts at a first temperature (Col 5, lines 18-19 and column 5, line 66 to column 6, line 16) ; Tsai also discloses a first component (corresponding to the claimed second component) has an isomeric purity for the L-isomer within the claimed range of about 95% (since the D-isomer content is about 5%) that disposed on at least part of an exterior surface of the multicomponent fiber (Col 2, lines 35-55, Col 5, lines 25-27 column 5, and line 66 to column 6, line 16) wherein the second component melts at a second temperature.  The second temperature is less than the first temperature (column 6, lines 16-25).  Since the disclosed ranges are overlapping with the claimed ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expect the draw ratio is within the claimed ranges.
Regarding claim 5, Tsai discloses the first component (corresponding to the claimed the second component) can be a first aliphatic polyester (Col 2, lines 35-55), suggested that it can be in the form of a homopolymer.  
Regarding claim 6, Tsai also discloses the first component (corresponding to the claimed the second component) can be polymer blends (Col 7, lines 6-25).
Regarding claim 7, Tsai also discloses the blend of 2 PLA with different isomeric purity of D-isomer within the claimed ranges wherein the L:D ratio in the first component can be as low as 90:10 (a first aliphatic polyester which is a fully amorphous polylactic acid having a D-isomer content of about 5% or greater) overlapping with the claimed ranges [Col 5, lines 25-27].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed ranges for the claimed second component.
Regarding claims 17 and 22, Tsai discloses the multicomponent fiber is in the form of a core/sheath arrangement, wherein a second component (corresponding to the claimed first component) is a core component and a first component (corresponding to the claimed second component) is a sheath component (Tables 3-4).  
Regarding claims 19 and 23, Dugan discloses a first component (corresponding to the claimed second component) comprises a component that melts at a second temperature wherein the second temperature is less than the first temperature (Col 2, lines 35-55 and Tables 1, 3).
Regarding claim 30, Tsai discloses the first component (corresponding to the claimed the second component) can be a first aliphatic polyester (Col 2, lines 35-55), suggested that it can be in the form of a homopolymer.  
Regarding claim 31, Tsai discloses the multicomponent fiber exhibits a shrinkage of less than about 20% at temperature within the claimed ranges and after the fiber has been heat set at a temperature within the claimed ranges (column 8, line 59 to column 9, line 15).
Regarding claim 33, Tsai discloses the weight ratio of the first to the second component overlapping with the claimed range of about 50:50 to about 75:25 (column 3, line 53 to column 4, line 26).  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 34, Tsai discloses the weight ratio of the first to the second component overlapping with the claimed range of about 50:50 to about 75:25 (column 3, line 53 to column 4, line 26).  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that it is clear that Tsai is unaware of the claimed L:D (or D:L) ratios of the two components that occupy opposite sides of a threshold range of ratios because Tsai merely requires selecting any pair of L/D ratios above 90% for each of the two components as long as they are sufficiently distant from each other to provide a component of the sheath that melts at a temperature significantly lower than the melt temperature of the component of the core.  This argument is not persuasive because the claimed invention has overlapping ranges with the disclosure of Tsai as presented above.
Applicant also essentially argues that Tsai does not disclose a blend of two PLA polymers in the core component of the fiber.  This argument is not persuasive because Tsai discloses each components comprise the PLA polymers, therefore it is a blend of at least two PLA polymers (column 5, line 66 to column 6, line 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747